DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: in the specification, par[0079], page 22, examiner believes the DCI 608 identifies current set ID k include the transmissions in downlink slots 603-604; but not 603-605 .  Please see fig.6.
Further, in para[0082], page 23 and fig.7; “ base station 105 transmits downlink control message 715 to base station 115..” is objected to because it should be “ base station 105 transmits downlink control message 715 to [UE 115”
Appropriate correction is required.
Claim Objections
Claims 1,23,15,4,30 are objected to because of the following informalities: 
In claims 1,23 examiner believes  the limitation “the current set ID  and the additional set ID is encoded into the acknowledgement feedback message”  is not clearly described or not fully supported in the specification because according to para[0084], page 23; “UE 115 uses the ACK status for current set ID k and additional set .  Appropriate correction is required.
In claim 15, the limitation “ two times a current size for acknowledgement of transmission identified by the current set ID and not the additional set ID” is objected to because the specification described on par[0086], page 24  “ in a semi-static mode, the codebook size may either always be double of the case without the additional set ID being configured”….  “With reference back to Figure 5, …., UE 115 may either assume that the codebook size is double  that of  either the acknowledgements regarding set IDs I or J”.
So, if “the codebook size is determined to be double for ACK transmission identified by the current set ID” as being claimed, then the specification does not fully support the claimed limitation.  
In claim 4, “ derived in part based on one or more transmission acknowledgement parameters” is not clearly addressed because the “ derived in part” meaning is vague and does not provide a clear meaning. Further, claim 4 depends on claim 1 which requires a UE received DCI from a serving BS and to transmit ACK uplink to the serving BS. It does not make sense for the Ue to determine the current set ID when receiving ACK information in the DCI
In claim 30, “ in response to the second group IP” is objected to because the independent claim 23 does not mention anything related to “group IP”. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19,22,29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claims 19, 20, 29 examiner believes the specification does not describe “a first group ID, a second group ID respectively identifying repeating groups of set IDs” and  “the second group ID matching a last group ID received in a prior downlink control message associated with the additional set ID”. 
In claim 22, it appears that the specification does not disclose “a new group ID, the first group ID and the second group ID”


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 20,26,30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 11, what is meant by “ a last received DCI of the used to determine acknowledgement information”?
In claims 20, 30 the claimed limitation “a negative acknowledgement associated with the transmissions identified by the additional set ID are encoded into the acknowledgement feedback message” is not clearly address”.
Further, the claimed limitation “wherein the acknowledgement status for the current transmissions identified by the current set ID is encoded into the acknowledgement feedback message and the additional set ID is ignored” is not clearly addressed.
In claim 26, what is meant by “ the current set ID remains constant for each transmission slot of the first set of downlink transmission” ? 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,2,4,5,9,10,12,13,21,23,24,25 are rejected under 35 U.S.C. 102a(1) as being anticipated by Zhang et al. ( US Pat.9,749,992).
In claims 1,23,24 the examiner would understand the claimed limitation as best understood. Zhang  et al. discloses a method of wireless communication, comprising:
receiving, at a user equipment (UE), a downlink control message from a serving base station (see abstract; a UE receives control information from a first network node), wherein the downlink control message includes an additional set identifier (ID) identifying one or more additional sets of downlink transmissions that map to one or more additional sets of acknowledgement resources (see col.13; lines 52-58 and col.16; lines 41-46; the control information includes RRC signaling preconfiguring subsets of subframes to the UE for transmitting feedback according to a mapping rule);

transmitting, by the UE, an acknowledgement feedback message to the serving base station, wherein an acknowledgement status for each transmission identified by the current set ID and the additional set ID is encoded into the acknowledgement feedback message ( see col.13; lines 47-48 and abstract; the UE may send feedback on the uplink in different subsets of subframes such as shown in col.14; lines 15-28; the UE transmits 4 bits of corresponds to HARQ feedback for PDSCH transmission received in subframe n-k (additional set ID) and another 4 bits correspond to HARQ feedback for PDSCH transmission received in subframe n-k+1 ( current set ID)).
In claim 2, Zhang et al. discloses determining, by the UE, that the current set ID and the additional set ID identify different sets of downlink transmissions ( see col.13; lines 52-58 and col.16; lines 41-46; the control information includes RRC signaling preconfiguring subsets of subframes to the UE for transmitting feedback according to a mapping rule ) and different sets of acknowledgement resources, wherein the each transmission identified by the current set ID and the additional set ID are different transmissions (see col.13; lines 47-48 and abstract; the UE may send feedback on the uplink in different subsets of subframes such as shown in col.14; lines 15-28; the UE transmits 4 bits of corresponds to HARQ feedback for PDSCH transmission received in subframe n-k 
In claims 4,5 Zhang  et al. discloses receiving the current set ID in downlink control message (see col.16; lines 40-45; the UE receives PDSCH assignment from the eNB in subframe n-4); deriving the current set ID based on a plurality of transmission acknowledgement parameters (see col.14; lines 28-40; the resource index of carrying HARQ feedback is determined  from PDCCH assignment including A/N resource indicator (claim 5), downlink assignment index DAI field ( claim 5) or subframe in which the PDCCH is received); or determining the current set ID based in part on reception of transmission acknowledgement information in the downlink control message and derived in part based on one or more transmission acknowledgement parameters.
 In claim 21, Zhang et al. discloses wherein the negative acknowledgement associated with the additional set ID occupies a single bit in the acknowledgement feedback message (see col.14; lines 15-17; HARQ feedback bits comprises 8 bits).
In claim 12, Zhang et al. discloses one of the one or more additional downlink transmissions identified by the additional set ID includes one or more previous sets of downlink transmissions that map to one or more previous sets of acknowledgement resources and that was identified by a previous additional set ID included in a previous downlink control message (see col.14; lines 15-28; the UE receives PDSCH transmission  in subframe n-k (additional/previous set ID).

In claims 9, 25 Zhang et al. discloses wherein the each transmission are assigned to one of: the current set ID and the additional set ID without regard to contiguity of transmission slot and without regard to location of the current set of acknowledgement resources and the one or more additional sets of acknowledgement resources (see col.13; lines 52-58; col.16; lines 40-46; the control information includes RRC signaling preconfiguring subsets of subframes to the UE for transmitting feedback according to a mapping rule). 
In claim 10, Zhang et al. discloses receiving, by the UE, one or more new additional set IDs within subsequent downlink control messages associated with the current set ID, wherein the one or more new additional set IDs identifies additional acknowledgement status information to include in the acknowledgement feedback message ( see col.16; .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18,27,28 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. ( US Pat.9,749,992) in view of Yang et al. ( US Pub.2020/0358487).
In claim 16, Zhang et al.  does not disclose receiving, by the UE, an indication for a dynamic acknowledgement codebook for generation of the acknowledgement feedback message; and determining, by the UE, a codebook size of the dynamic acknowledgement codebook according to the one or more additional sets of downlink transmissions identified by the additional set ID.
Yang et al. discloses in fig.11; par[0215-0216] a UE receives a DL signals in a set of slots ( step S1102); generates an A/N codebook for the DL signals ( step S1104) ( receiving ACK codebook), and then transmits the A/N codebook ( step S1106). In par[0214] the A/N codebook has 1 bit fallback  and 0 bit  ( determining a codebook size). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the 
In claims 17, 27,28 Zhang et al. discloses receiving, by the UE, a downlink assignment indices (DAI) in the downlink control message for transmissions associated with the current set ID ( see col.14; lines 30-40; the PDCCH assignment includes downlink assignment index ( DAI) field) , wherein the DAI is one of:
incremented independently from a DAI for additional transmissions associated with an additional set ID; or incremented continuously from the DAI for additional transmissions associated with the additional set ID ( see col.14; lines 48-52; the DAI of PDCCH transmission is received in subframe n-k or n-k+1).
In claim 18, Zhang et al. discloses identifying, by the LIE, a first total number of bits for acknowledging the first set of downlink transmissions identified by the current set ID, wherein the number of the first set of downlink transmissions is identified based on downlink assignment index (DAI) information associated with the current set ID received in the downlink control message ( shown in col.14; lines 15-28; the UE transmits 4 bits of corresponds to HARQ feedback for PDSCH transmission received in subframe n-k ( additional set ID) and another 4 bits correspond to HARQ feedback for PDSCH transmission received in subframe n-k+1 (current set ID)); and
receiving, by the UE, a control signal from the serving base station, wherein the control signal identifies a second total number of bits for acknowledging the one or .
Allowable Subject Matter
Claims 3,6-8,14,15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In claim 3, the prior art fails to disclose determining, by the UE, that the current set ID and the additional set ID identify a same set of downlink transmissions and a same set of acknowledgement resources, wherein the each transmission for which the acknowledgement status is encoded correspond to the same set of downlink transmissions.
In claim 6, the prior art fails to disclose a bitmap with a length equal to a number of the one or more additional sets of downlink transmissions, wherein each entry in the bitmap identifies the acknowledgement status for zero or more active transmissions of 
In claim 14, the prior art fails to disclose the acknowledgement feedback message includes the acknowledgement status for each transmission identified by the current set ID and each transmission of the additional set ID including the one or more previous sets of downlink transmissions up to one of: a first number equal to a number of the one or more previous sets of downlink transmissions until a corresponding previous additional set ID repeats; and a second number equal to a total of the one or more previous sets of downlink transmissions until before the corresponding previous additional set ID is set.
In claim 15, the prior art fails to disclose determining, by the UE, a codebook size of the semi-static acknowledgement codebook to be two times a current size for acknowledgement of transmissions identified by the current set ID and not the additional set ID.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cherian et al. ( US Pat.2019/0124654);
Mallik et al. (US Pub.2016/0119920).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092.  The examiner can normally be reached on M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 






/HANH N NGUYEN/Primary Examiner, Art Unit 2413